—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Barasch, J.), dated October 22, 1998, which granted the motion of the defendants Thomas McGuinness and Ft. *341Hamilton, Inc., to compel the plaintiffs to accept their answer as timely served, and denied their cross motion for leave to enter a judgment against those defendants upon their failure to timely appear and answer.Ordered that the order .is reversed, on the law, with costs, the motion is denied, the cross motion is granted, and the action against the remaining defendant is severed.The Supreme Court erred in granting the motion of the respondents, Thomas McGuinness and Ft. Hamilton, Inc., to compel the plaintiffs to accept their answer as timely served and denying the plaintiffs’ cross motion for leave to enter a judgment against them upon their failure to timely appear and answer. Since the respondents did not demonstrate a reasonable excuse for the delay and provide a meritorious defense (see, Santiago v Siega, 255 AD2d 307; Pumarejo-Garcia v McDonough, 242 AD2d 374), the plaintiffs may enter a default judgment against them. S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.